Exhibit 10.29

AMENDMENT TO

STOCK APPRECIATION RIGHTS AGREEMENT

UNITEDGLOBALCOM, INC.

2003 EQUITY INCENTIVE PLAN

Amended and restated effective October 17, 2003

Preamble

This Amendment (“Amendment”) is made as of November 30, 2005, by and between
UnitedGlobalCom, Inc. (“UGC”) and the individual whose name, address and social
security number appear on the signature page hereto (“Grantee”).

Original Grant

Grantee and UGC previously entered into a Stock Appreciation Rights Agreement
dated as of December 19, 2003 (“Agreement”) pursuant to which Grantee received
an award of stock appreciation rights with respect to Class A common stock of
UGC (individually, a “Capped SAR” and collectively, the “Capped SARs”) in
substitution for an award granted by UGC Europe, Inc. with an original grant
date of October 7, 2003. The Agreement provides that the amount payable upon
exercise of a Capped SAR equals the amount, if any, by which the lesser of
(i) the Fair Market Value of a share of UGC Class A common stock or (ii) a fixed
amount (the “Ceiling Price”) exceeds the Base Price per Capped SAR. Capitalized
terms used and not otherwise defined herein have the meaning ascribed to them in
the Agreement.

LGI Business Combination

On June 15, 2005, UGC and Liberty Media International, Inc. were combined under
a new parent company named Liberty Global, Inc. (“LGI”) pursuant to a business
combination (the “Business Combination”). As a result of the Business
Combination and without any action on the part of the Grantee, each of the
Capped SARs subject to the Agreement was converted into a Capped SAR with
respect to that number of shares of LGI’s Series A common stock (“Series A
Stock”) equal to the product of the number of shares of UGC common stock subject
to such converted UGC Capped SAR immediately prior to the effective time of the
Business Combination multiplied by 0.2155, rounded down to the nearest whole
number, and the Base Price and Ceiling Price of each converted UGC Capped SAR
were similarly adjusted to be equal to the amount determined by dividing the
Base Price and Ceiling Price, respectively, of such converted UGC Capped SAR
immediately prior to the effective time of the Business Combination by 0.2155,
rounded up to the nearest whole cent.

LGI Stock Dividend

On September 6, 2005, LGI effected a dividend of one share of LGI’s Series C
common stock (“Series C Stock”) for each share of Series A Stock outstanding at
5:00 p.m., New York City time, on August 26, 2005 (the “Record Date”). As a
result of the dividend and without any action on the part of the Grantee, each
Capped SAR subject to the Agreement and outstanding on the Record Date
(“Original Capped SARs”) was adjusted to represent two Capped SARs: a Capped SAR
with respect to the same number of shares of Series A Stock as the Original
Capped SAR immediately prior to the Record Date (“Series A Capped SAR”) and a
Capped SAR with respect to a number of shares of Series C Stock equal to the
number of shares of Series A Stock to which the Original Capped SAR related
immediately prior to the Record Date (“Series C Capped SAR”). The Base Price and
Ceiling Price per Series C Capped SAR was set by multiplying the Base Price and
Ceiling Price, respectively, per Original Capped SAR by .4863 and rounding the
resulting number to the nearest whole cent (with any fraction of 1 / 2 or larger
rounded up). The Base Price and Ceiling Price per Series A Capped SAR was set by
deducting the Base Price or Ceiling Price, as applicable, of the Series C Capped
SAR from the Base Price and Ceiling Price, respectively, of the Original Capped
SAR.

 

 

 



--------------------------------------------------------------------------------

Section 409A

Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) imposes
significant additional taxes on certain forms of deferred compensation. In order
to avoid the application of these additional taxes, the Agreement must be
modified with respect to all Series A Capped SARs and Series C Capped SARs that
first become exercisable after December 31, 2004.

The parties desire to effectuate the modifications to the Agreement required to
comply with the provisions of Section 409A. LGI and the Grantee therefore agree
as follows:

1. Modification of Exercise Provisions.

Notwithstanding anything to the contrary in the Agreement, the following terms
will control the exercise of Series A Capped SARs and Series C Capped SARs:

 

  (a) Capped SARs Exercisable Prior to 2005. All outstanding Series A and
Series C Capped SARs that became exercisable prior to January 1, 2005 may be
exercised subject to the conditions and in the manner set forth under the
original terms of the Agreement.

 

  (b) Capped SARs Exercisable During 2005. All Series A and Series C Capped SARs
that first became or become exercisable during calendar year 2005 (“2005 Vested
SARs”) may be exercised subject to the conditions and in the manner set forth
under the original terms of the Agreement prior to the close of regular trading
on The Nasdaq National Market on Friday, December 30, 2005 (the “Cut-Off Time”).
In the event the Grantee has not exercised in full the 2005 Vested SARs prior to
the Cut-Off Time, then (provided that the Grantee meets the other conditions for
exercise set forth in the Agreement) the 2005 Vested SARs that remain
exercisable but unexercised shall be deemed exercised in full as of 9 a.m.
Eastern Standard Time on December 31, 2005, without any action on the part of
the Grantee under Section 4 of the Agreement. For this purpose, all Series A
Capped SARs and Series C Capped SARs exercised during the period from the first
date of exercisability in 2005 to the Cut-Off Time shall first be applied to the
2005 Vested SARs and shall reduce the number of 2005 Vested SARs of the
corresponding series that are deemed exercised on December 31, 2005 under this
Section 1 (b).

 

 

 



--------------------------------------------------------------------------------

  (c) SARs Exercisable After 2005. Series A and Series C Capped SARs that first
become exercisable as of a date on or after January 1, 2006 (including as a
result of acceleration of exercisability) shall be deemed exercised (as to the
number of Series A and Series C Capped SARs then exercisable) as of the Close of
Business on the first date of exercisability thereof, whether or not a Business
Day, without any action on the part of the Grantee under Section 4 of the
Agreement, provided that the Grantee meets the other conditions for exercise set
forth in the Agreement. Sections 3 (c) and 8 of the Agreement shall not apply to
any Series A or Series C Capped SARs that first become exercisable on or after
January 1, 2006.

 

  (d) Payment Date. Subject to the withholding referred to in Section 5 of the
Agreement, the consideration for the Series A and Series C Capped SARs that are
deemed exercised under Section 1(b) or Section 1(c) of this Amendment shall be
paid or delivered in accordance with Section 6 of the Agreement as soon as
practicable after the deemed exercise date, but in any event no later than the
fifth Business Day thereafter.

2. Other Terms.

Except as modified pursuant to this Amendment or by the adjustments referred to
in the Preamble hereto, the terms of the Agreement shall remain in full force
and effect.

3. Grantee Acceptance.

The Grantee will signify acceptance of this Amendment by signing in the space
provided at the end hereof and returning a signed copy to UGC.

[Signature Page Follows]

 

 

 



--------------------------------------------------------------------------------

Signature Page to Amendment, dated as of November 30, 2005, to Stock
Appreciation Rights Agreement, dated as of December 19, 2003, between
UnitedGlobalCom, Inc. and Grantee

 

UNITEDGLOBALCOM, INC. By:  

 

  Name: Elizabeth M. Markowski   Title: Senior Vice President GRANTEE:     
Signature:     

 

Grantee Name:     

 

Address:     

 

City/State/Country:     

 

Social Security Number:     

 

Series A Grant No.

Series C Grant No.